The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an Examiner's Statement of Reasons for Allowance:
Li et al., Pub. No.  2014/0317222, teach a storage technique comprises: splitting a file of size M into k blocks, each block is of size M/k; issuing the above k blocks across k different storage nodes in a distributed network storage system in a distributed manner; using the k blocks, constructing n-k independent blocks via linear coding method, and satisfying the property that any k of the n encoded blocks can be used to reconstruct the original data in the file, which means the linear coding method is a kind of Maximum-Distance Separable code; distributing the n-k encoded blocks to the rest n-k different storage codes in the distributed network storage systems. The invention enables the distributed network storage system tolerates at most n-k simultaneous failures of nodes without losing data, and keeps the redundancy of system in an invariant level, while at the same time, ensures the reliability of the distributed network storage system. In addition, Hussain, Pub. No.  2017/0179979, teaches when forming linear combinations of the parity symbols for the codewords, random number coefficients or other coefficients be used for certain parity symbols, which will ensure a high-rate minimum-storage regenerating erasure code that will have practical application in storage systems. 
	The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that a coefficient determining unit configured to determine N different coefficients associated with the N block files as one .

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Le H Luu/
Primary Examiner, Art Unit 2448